COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §               No. 08-09-00164-CR
 IN RE: GEORGE BUSTOS,
                                                  §         AN ORIGINAL PROCEEDING

                   Relator.                       §                   IN MANDAMUS




        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator has filed a pro se petition for writ of mandamus requesting this Court compel the

Hon. Mary Ann Bramblett, Judge of the 41st Judicial District Court, of El Paso County, to grant his

motion for judgment nunc pro tunc, seeking “constructive detention credit.”

       Relief by writ of mandamus will only granted in extraordinary circumstances where the

Relator is able to establish the trial court has clearly abused its discretion, and no adequate remedy

at law exists. See State ex. rel Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex.Crim.App. 2007). Based on the petition and record before us, we are unable

to conclude that Relator is entitled to the relief requested. Accordingly, mandamus relief is denied.

See TEX .R.APP .P. 58.2(a).

July 8, 2009
                                                      ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)